El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Según aparece de la transcripción de los autos para esta apelación, la víspera de vencerse el término que la ley concede para presentar al juez de la corte sentenciadora el pro-yecto de exposición del caso y del pliego de excepciones, el apelante radicó en la secretaría de la corte una moción inte-resando que se le concedieran veinte días de prórroga con-tados desde la fecha de la petición, gracia que fné otorgada por el juez de la corte siete días después.
Posteriormente los apelados pidieron al juez que no apro-bara la exposición del caso que dentro del término de la pró-rroga había sido presentada porque, concedida .ésta des-*434pues que el término legal había expirado, era nula.' Esta moción fúé negada por la corté inferior y ahora se nos há presentado la parte ápeladá pidiéndonos que eliminemos la exposición del caso y pliego de excepciones que aprobó el juez, obrante en la transcripción de los autos que nos ha sido presentada para resolver la apelación, por el fundamento antes expresado de la nulidad de la prórroga.
Ya hemos dicho en el caso. de Gonzalez v. Acha, 19 D. P. R., 1211, que las prórrogas deben solicitarse antes de vencer el término cuya prórroga se interesa. En el presente caso el 'apelante cumplió con este requisito y el hecho de que el juez la concediera después de vencer el término en nada afecta al apelante. La presentación de tal moción en tiempo oportuno ■ al juez o al secretario de la corte fué suficiente para que' el juez pudiera ejercer su facultad discrecional.
La moción debe ser desestimada.

Denegada la moción.

Jueces' concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro y Hutchison.
El Juez Asociado Sr. Wolf no formó parte del Tribunal en la' vista' de' esta moción.